Name: Council Regulation (EC) No 921/96 of 13 May 1996 amending Regulation (EC) No 2178/95 opening and providing for the administration of Community tariff quotas and ceilings for certain industrial and fishery products originating in Estonia, Latvia and Lithuania, and establishing the detailed provisions for adapting these quotas and ceilings, and Regulation (EC) No 1798/94 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Bulgaria, the Czech Republic, Hungary, Poland, Romania and Slovakia, and establishing the detailed provisions for adapting these quotas (1994 to 1997)
 Type: Regulation
 Subject Matter: fisheries;  agricultural activity;  political geography;  leather and textile industries;  Europe;  tariff policy
 Date Published: nan

 24. 5. 96 EN Official Journal of the European Communities No L 126/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 921/96 of 13 May 1996 amending Regulation (EC) No 2178/95 opening and providing for the administration of Community tariff quotas and ceilings for certain industrial and fishery products originating in Estonia, Latvia and Lithuania, and establishing the detailed provisions for adapting these quotas and ceilings, and Regulation (EC) No 1798/94 opening and providing for the administration of Community tariff quotas for certain agricultural products originating in Bulgaria, the Czech Republic, Hungary, Poland, Romania and Slovakia, and establishing the detailed provisions for adapting these quotas (1994 to 1997) nity should adopt the necessary measures to remedy this situation; whereas the measures should take the form of autonomous Community tariff quotas and tariff ceilings which include the contractual preferential duty conces ­ sions granted by Austria, Finland and Sweden; THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the Act of Accession of Austria, Finland and Sweden, Whereas pursuant to Regulation (EC) No 1275/95 ('), the Council introduced certain procedures for applying the Agreement on free trade and trade-related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Estonia, of the other part; whereas it is necessary, therefore, pursuant to Article 13 (2) and (3) of that Agreement to open Community tariff quotas for certain agricultural products as set out in Annex V; Having regard to the proposal from the Commission , Whereas the existing preferential agreements between the European Community, of the one part, and Poland, Estonia, Latvia and Lithuania, of the other part, (herei ­ nafter referred to as 'third countries') provide that certain goods originating in those countries may, within the limits of tariff quotas or ceilings, attract a reduced or zero rate of duty on import into the Community; Whereas, following the accession of Austria, Finland and Sweden , these concessions should be adapted in particular to take account of trade in fishery and textile products existing between Austria, Finland and Sweden , of the one part, and Poland, Estonia, Latvia and Lithuania of the other part; Whereas, to that end, exploratory talks are under way with these third countries with a view to concluding additional protocols to the aforementioned agreements; Whereas, however, as the deadlines were too short, those additional protocols could not come into effect on 1 January 1995; Whereas, therefore, and in accordance with Articles 76, 102 and 128 of the 1994 Act of Accession , the Commu ­ Whereas pursuant to Regulation (EC) No 2125/95 (2), the Commission opened tariff quotas for preserved mush ­ rooms falling under CN codes 0711 90 40, 2003 10 20 and 2003 10 30 on the adjustments and transitional arran ­ gements in the agricultural sector in order to implement the agreements concluded during the Uruguay Round of multilateral commercial negotiations provided for in Regulation (EC) No 3290/94 (3); whereas, to put this into effect, the tariff quotas with order numbers 09.6115 and (') OJ No L 124, 7. 6 . 1995, p. 1 . (2) OJ No L 212, 7. 9 . 1995, p. 16 . Regulation as amended by Regulation (EC) No 2723/95 (OJ No L 283, 25. 11 . 1995, p. 12). o OJ No L 349, 31 . 12 . 1994, p. 105. No L 126/2 PEN ! Official Journal of the European Communities 24. 5. 96 09.6239 (mushrooms of CN codes 071 1 90 40, 2003 10 20 and 2003 10 30) opened by Regulation (EC) No 1798/94 (') applying the preferences provided for in the Europe Agreements with Bulgaria and Romania should be eliminated; Whereas the second additional protocols to the Europe Agreements between the European Community, of the one part, and Bulgaria and Romania, of the other part, provide that the opening of the zero-rate tariff quotas provided for in Annex III to Regulation (EC) No 1798/94 for the period 1 July 1996 to 30 June 1997 is to be brought forward to the period 1 July 1995 to 30 June 1996; Whereas in Regulation (EC) No 2179/95 (2), the Council provided for the autonomous and transitional adjustment of certain agricultural concessions laid down by Europe Agreements; whereas these concessions must be capable of extension to the products appearing in Annexes II and III to Regulation (EC) No 1798/94; Whereas Regulation (EC) No 2178/95 (3) and (EC) No 1798/94 should therefore be amended with effect from 1 January 1995, 2. Annex IV shall be replaced by the text appearing in Annex I to this Regulation ; 3. Annexes V, VI, VII and VIII appearing in Annex II to this Regulation shall be added. Article 2 Regulation (EC) No 1798/94 is hereby amended as follows: 1 . Article 1 shall be replaced by the following: 'Article 1 Goods originating in Bulgaria, Hungary, Poland, Romania, Slovakia and the Czech Republic, listed in Annexes I, II, III and IV to this Regulation, shall benefit from the tariff preferences under the Commu ­ nity's tariff quotas in accordance with the provisions contained in the said Annexes, without prejudice to Regulation (EC) No 2179/95.'; 2. in Annexes II and III, the quotas corresponding to order numbers 09.6115 and 09.6239 shall be deleted; 3 . in Annex II, the references to Bulgaria and Romania shall be deleted; 4. in Annex III, the phrase ' 1996 to 30 June 1997' shall be replaced by '1995 to 30 June 1996'; 5. Annex IV appearing in Annex III to this Regulation shall be added. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1995. HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2178/95 is hereby amended as follows: 1 . In Article 1 , the phrase 'Annexes I, II, III and IV' shall be replaced by 'Annexes I to VIII ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 May 1996. For the Council The President S. AGNELLI (') OJ No L 189, 23. 7. 1994, p. 1 . Regulation as amended by Regulation (EC) No 2485/94 (OJ No L 265, 15. 10 . 1994, p. 5). (2) OJ No L 223, 20. 9. 1995, p. 29. 3 OJ No L 223, 20. 9. 1995, p. 1 . 24. 5 . 96 EN Official Journal of the European Communities No L 126/3 ANNEX I ANNEX IV List of textile products originating in Latvia and in Lithuania subject to reduced or zero-duty tariff ceilings Order No CN/Taric code Description Tariff Latvia ceilings Lithuania 21.2001 Category 1 5204 1 1 00 5204 19 00 5205 5206 5604 90 00*50 Cotton yarn not put up for retail sale 2 262 tonnes 2 269 tonnes 21.2003 Category 2 5208 5209 5210 5211 5212 5811 00 00*91 * 92 6308 00 00*11 * 19 Woven fabrics of cotton, other than gauze, terry fabrics , narrow woven fabrics, pile fabrics, chenille fabrics , tulle and other net fabrics 2 758 tonnes 3 370 tonnes 21.2005 Category 3 5512 5513 5514 5515 5803 90 30 5905 00 70*10 6308 00 00*20 Woven fabrics of synthetic fibres (staple or waste) other than narrow fabrics , pile fabrics (including terry fabrics) and chenille fabrics 630 tonnes 645 tonnes 21.2007 Category 4 6105 10 00 6105 20 10 6105 20 90 6105 90 10 6109 10 00 6109 90 10 6109 90 30 6110 20 10 6110 30 10 Shirts , T-shirts, lightweight fine knit roll , polo or turtle-necked jumpers and pullovers (other than of wool or fine animal hair), undervests and the like, knitted or crocheted 2 291 (1 000 pieces) 2 283 (1 000 pieces) 21.2009 Category 5 6101 10 90 6101 20 90 6101 30 90 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 35 6110 10 38 6110 10 91 6110 10 95 6110 10 98 6110 20 91 6110 20 99 6110 30 91 6110 30 99 Jerseys, pullovers, slipovers, waistcoats, twinsets , cardigans, bedjackets and jumpers (other than jackets and blazers), anoraks, windcheaters, waister jackets and the like, knitted or crocheted 2019 (1 000 pieces) 1 949 (1 000 pieces) No L 126/4 | EN 1 Official Journal of the European Communities 24. 5 . 96 Order CN/Taric code Description Tariff ceilings No Latvia Lithuania 21.2011 Category 6 6203 41 10 6203 41 90 6203 42 31 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 39 6204 63 18 6204 69 18 621 1 32 42 621 1 33 42 621 1 42 42 621 1 43 42 Men's or boy's woven breeches, shorts other than swimwear and trousers including slacks ; women's or girl's woven trousers and slacks , of wool, of cotton or of man-made fibres ; lower parts of tracksuits with lining, other than of category 16 or 29, or cotton or of man-made fibres 2 064 (1 000 pieces) 2 074 (1 000 pieces) 21.2013 Category 7 6106 10 00 6106 20 00 6106 90 10 6206 20 00 6206 30 00 6206 40 00 Women's or girls ' blouses, shirts and shirt-blouses , whether or not knitted or crocheted, of wool , cotton or man-made fibres 1 085 (1 000 pieces) 1 190 (1 000 pieces) 21.2015 Category 8 6205 10 00 6205 20 00 6205 30 00 Men's or boys ' shirts , other than knitted or crocheted, of wool , cotton or man-made fibres 1 984 (1 000 pieces) 1 978 (1 000 pieces) 21.2017 Category 9 5802 1 1 00 5802 19 00 6302 60 00*90 Terry towelling and similar woven terry fabrics of cotton ; toilet linen and kitchen linen, of terry towelling and similar woven terry fabrics , of cotton, other than knitted or crocheted 176 tonnes 143 tonnes 21.2019 Category 15 6202 1 1 00 6202 12 10*90 6202 12 90*90 6202 13 10*90 6202 13 90*90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 Women's or girls ' woven overcoats , raincoats and other coats , cloaks and capes; jackets and blazers , of wool , of cotton or of man-made texile fibres (other than parkas of category 21 ) 274 (1 000 pieces) 272 (1 000 pieces) 21.2021 Category 1 6 6203 1 1 00 6203 12 00 6203 19 10 6203 19 30 6203 21 00 6203 22 80 6203 23 80 6203 29 18 6211 32 31 6211 33 31 Men's or boys ' suits and ensembles, other than knitted or crocheted, of wool , cotton or man-made fibres , excluding ski suits ; men's or boys ' tracksuits with lining, with an outer shell of a single identical fabric, of cotton or of man-made fibres 105 (1 000 pieces) 132 (1 000 pieces) 24. 5 . 96 1 EN I Official Journal of the European Communities No L 126/5 Order No CN/Taric code Description Tariff Latvia ceilings Lithuania 21.2023 Category 17 6203 31 00 6203 32 90 6203 33 90 6203 39 19 Men's or boys' jackets excluding waister jackets and blazers, other than knitted or crocheted, of wool, of cotton or of man-made fibres 137 (1 000 pieces) 111 (1 000 pieces) 21.2025 Category 20 6302 21 00 6302 22 90 6302 29 90 6302 31 10 6302 31 90 6302 32 90 6302 39 90 Bed linen, other than knitted or crocheted 243 tonnes 991 tonnes 21.2027 Category 39 6302 51 10 6302 51 90 6302 53 90 6302 59 00*20 6302 59 00*90 6302 91 10 6302 91 90 6302 93 90*20 6302 99 00*20 6302 99 00*90 Table linen, toilet and kitchen linen , other than knitted or crocheted, other than of terry towelling or similar terry fabrics of cotton 123 tonnes 178 tonnes 21.2029 Category 10 6111 10 10 6111 20 10 6111 30 10 6111 90 00*11 6116 10 80 611610 20 611691 00 6116 92 00 6116 93 00 6116 99 00 Gloves , mittens and mitts, knitted or crocheted 1 537 (1 000 pieces) 1 585 (1 000 pieces) 21.2031 Category 12 6115 1200 6115 19 10 611519 90 611520 11 6115 20 90 611591 00 6115 92 00 611593 10 6115 93 30 6115 93 99 6115 99 00 Pantyhose and tights , stockings, understockings, socks, ankle-socks, sockettes and the like , knitted or crocheted, other than for babies , including stockings for varicose veins , other than products of category 70 3 365 (1 000 pairs or pieces) 3 681 (1 000 pairs or pieces) 21.2033 Category 13 6107 11 00 6107 12 00 6107 19 00 6108 21 00 6108 22 00 6108 29 00 Men's or boy's underpants and briefs, women's or girls' knickers and briefs, knitted or crocheted, of wool, cotton or man-made fibres 2 273 (1 000 pieces) 2 366 (1 000 pieces) No L 126/6 I EN 1 Official Journal of the European Communities 24. 5. 96 Order CN/Taric code Description Tariff ceilings No Latvia Lithuania 21.2035 Category 14 6201 11 00 6201 12 10*90 6201 12 90*90 6201 13 10*90 6201 13 90*90 6210 20 00 Men's or boy's woven overcoats, rain- and other coats, cloaks and capes, of wool , of cotton or of man-made textile fibres (other than parkas of category 21 ) 56 (1 000 pieces) 52 (1 000 pieces) 21.2037 Category 18 6207 1 1 00 ¢6207 19 00 6207 21 00 6207 22 00 6207 29 00 6207 91 10 6207 91 90 6207 92 00 6207 99 00 6208 1 1 00 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 11 6208 91 19 6208 91 90 6208 92 10 6208 92 90 6208 99 00 Men's or boy's singlets and other vests, underpants, briefs , nightshirts, pyjamas, bathrobes, dressing growns and similar articles, other than knitted or crocheted Women's or girls ' singlets and other vests, slips, petticoats , briefs , panties, nightdresses, pyjamas, nÃ ©gligÃ ©es , bathrobes, dressing gowns and similar articles, other than knitted or crocheted 114 tonnes 114 tonnes 21.2040 Category 19 6213 20 00 6213 90 00 Handkerchiefs other than knitted or crocheted 1 746 (1 000 pieces) 1 746 (1 000 pieces) 21.2041 Category 21 6201 12 10*10 6201 12 90*10 6201 13 10*10 6201 13 90*10 6201 91 00 6201 92 00 6201 93 00 6202 12 10*10 6202 12 90*10 6202 13 10*10 6202 13 90*10 6202 91 00 6202 92 00 6202 93 00 6211 32 41 621 1 33 41 621 1 42 41 621 1 43 41 Parkas , anoraks , windcheaters, waister jackets and the like, other than knitted or crocheted, of wool, of cotton or of man-made fibres; upper parts of tracksuits with lining, other than of category 1 6 or 29, of cotton or of man-made fibres 663 (1 000 pieces) 609 (1 000 pieces) 24. 5. 96 EN Official Journal of the European Communities No L 126/7 Order CN/Taric code Description Tariff ceilings No Latvia Lithuania 21.2043 Category 22 5508 10 11 5508 10 19 5509 1 1 00 5509 12 00 5509 21 10 5509 21 90 5509 22 10 5509 22 90 5509 31 10 5509 31 90 5509 32 10 5509 32 90 5509 41 10 5509 41 90 5509 42 10 5509 42 90 5509 51 00 5509 52 10 5509 52 90 5509 53 00 5509 59 00 5509 61 10 5509 61 90 5509 62 00 5509 69 00 5509 91 10 5509 91 90 5509 92 00 5509 99 00 Yarn of staple or waste synthetic fibres not put up for retail sale 664 tonnes 649 tonnes 21.2045 Category 23 5508 20 10 5510 11 00 5510 12 00 5510 20 00 5510 30 00 5510 90 00 Yarn of staple or waste synthetic fibres not put up for retail sale 308 tonnes 308 tonnes 21.2047 Category 24 6107 21 00 6107 22 00 6107 29 00 6107 91 10 6107 91 90 6107 92 00 6107 99 00*10 6108 31 10 6108 31 90 6108 32 11 6108 32 19 6108 32 90 6108 39 00 6108 91 10 6108 91 90 6108 92 00 6108 99 10 Men's or boys' nightshirts, pyjamas, bathrobes, dressing gowns and similar articles , knitted or crocheted Women's or girls' nightdresses, pyjamas, nÃ ©gligÃ ©es, bathrobes, dressing gowns and similar articles, knitted or crocheted 511 (1 000 pieces) 561 (1 000 pieces) No L 126/8 I EN Official Journal of the European Communities 24 . 5 . 96 Order No CN/Taric code Description Tariff Latvia ceilings Lithuania 21.2049 Category 26 6104 41 00 6104 42 00 6104 43 00 6104 44 00 6204 41 00 6204 42 00 6204 43 00 6204 44 00 Women's or girls ' dresses, of wool , of cotton or man-made fibres 413 (1 000 pieces) 431 (1 000 pieces) 21.2051 Category 27 6104 51 00 6104 52 00 6104 53 00 6104 59 00 6204 51 00 6204 52 00 6204 53 00 6204 59 10 Women's or girls ' skirts, including divided skirts 339 (1 000 pieces) 371 (1 000 pieces) 21.2053 Category 28 6103 41 10 6103 41 90 6103 42 10 6103 42 90 6103 43 10 6103 43 90 6103 49 10 6103 49 91 6104 61 10 6104 61 90 6104 62 10 6104 62 90 6104 63 10 6104 63 90 6104 69 10 6104 69 91 Trousers, bib and brace overalls , breeches and shorts (other than swimwear), knitted or crocheted, of wool , of cotton or man-made fibres 226 (1 000 pieces) 401 (1 000 pieces) 21.2055 Category 29 6204 1 1 00 6204 12 00 6204 13 00 6204 19 10 6204 21 00 6204 22 80 6204 23 80 6204 29 18 6211 42 31 6211 43 31 Women's or girls ' suits and ensembles, other than knitted or crocheted, of wool , of cotton or man-made fibres , excluding ski suits; women's or girls' tracksuits with lining, with an outer shell of a single identical fabric, of cotton or of man-made fibres 127 (1 000 pieces) 162 (1 000 pieces) 21.2057 Category 31 6212 10 00 BrassiÃ ¨res, woven, knitted or crocheted 1 090 (1 000 pieces) 626 (1 000 pieces) 24. 5. 96 EN Official Journal of the European Communities No L 126/9 Order CN/Taric code Description Tariff ceilings No Latvia Lithuania 21.2059 Category 32 5801 10 00 5801 21 00 5801 22 00 5801 23 00 5801 24 00 5801 25 00 5801 26 00 5801 31 00 5801 32 00 5801 33 00 5801 34 00 5801 35 00 5801 36 00 5802 20 00 5802 30 00 Woven pile fabrics and chenille fabrics (other than terry towelling or terry fabrics of cotton and narrow woven fabrics) and tufted textile fabrics of wool, of cotton or man-made textile fibres 90 tonnes 92 tonnes 21.2061 Category 33 5407 20 1 1 6305 32 81 6305 33 91 6305 32 89 6305 33 99 Woven fabrics of synthetic filaments , yarn obtained from strip or the like of polyethylene or polypropylene, less than 3 m wide; sacks and bags of a kind used for the packing of goods, not knitted or crocheted, obtained from strip or the like 242 tonnes 242 tonnes 21.2063 Category 34 5407 20 19 Woven fabrics of synthetic filaments yarn, obtained from strip or the like of polyethylene or polypropylene, 3 m or more wide 8 tonnes 8 tonnes 21.2065 Category 35 5407 10 00 5407 20 90 5407 30 00 5407 41 00 5407 42 00 5407 43 00 5407 44 00 5407 51 00 5407 52 00 5407 53 10 5407 53 00 5407 54 00 5407 61 10 5407 61 30 5407 61 50 5407 61 90 5407 71 00 5407 69 90 5407 73 00 5407 74 00 5407 81 00 5407 82 00 5407 83 00 5407 84 00 5407 91 00 5407 92 00 5407 93 00 5407 93 90 5407 94 00 5811 00 00*95 5905 00 70*90 Woven fabrics of synthetic fibres (continuous), other than those for tyres of category 1 14 264 tonnes 266 tonnes No L 126/10 pEN I Official Journal of the European Communities 24. 5. 96 Tariff ceilingsOrder No CN/Taric code Description Latvia Lithuania 21.2067 Category 36 Woven fabrics of continuous artificial fibres, other than those for types of category 114 58 tonnes 61 tonnes 5408 10 00 5408 21 00 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 5811 00 00 ' 96 5905 00 70 * 20 Woven fabrics of artificial staple fibres21.2069 Category 37 386 tonnes 386 tonnes 5516 11 00 5516 12 00 5516 13 00 5516 14 00 5516 21 00 5516 22 00 5516 23 10 5516 23 90 5516 24 00 5516 31 00 5516 32 00 5516 33 00 5516 34 00 5516 41 00 5516 42 00 5516 43 00 5516 44 00 5516 91 00 5516 92 00 5516 93 00 5516 94 00 5803 90 50 5905 00 70 ' 30 21.2071 Category 38 A 6002 43 1 1 6002 93 10 Knitted or crocheted synthetic curtain fabrics including net curtain fabric 22 tonnes 22 tonnes Net curtains, other than knitted or crocheted 1 221.2073 Category 38 B 6303 91 00*10 6303 92 90*10 6303 99 90*20 tonnes tonnes 21.2075 Category 40 Woven curtains (including drapes) interior blinds, curtain and bed valances and other furnishing articles, other than knitted or crocheted, of wool, of cotton or man-made fibres 47 tonnes 56 tonnes 6303 91 00*91 * 99 6303 92 90*90 6303 99 90*31 * 39 * 90 6304 19 10 6304 19 90*91 6304 92 00 6304 93 09*90 6304 99 00*92 24. 5. 96 | EN I Official Journal of the European Communities No L 126/ 11 Order CN/Taric code Description Tariff ceilings Ho Latvia Lithuania 21.2077 Category 41 5401 10 11 5401 10 19 5402 10 10 5402 10 90 5402 20 00 5402 31 10 5402 31 30 5402 31 90 5402 32 00 5402 33 10 5402 33 90 5402 39 10 5402 39 90 5402 49 10 5402 49 91 5402 49 99 5402 51 10 5402 51 30 5402 51 90 5402 52 10 5402 52 90 5402 59 10 5402 59 90 5402 61 10 5402 61 30 5402 61 90 5402 62 10 5402 62 90 5402 69 10 5402 69 90 5604 20 00*10 5604 90 00*40 * 90 Yarn of synthetic filament (continuous), not put up for retail sale, other than non-textured single yarn untwisted or with a twist of not more than 50 turns per metre 750 tonnes 750 tonnes 21.2079 Category 42 5401 20 10 5403 10 00 5403 20 10 5403 20 90 5403 32 00*90 5403 33 90 5403 39 00 5403 41 00 5403 42 00 5403 49 00 5604 20 00*20 Yarn of artificial fibres: yarn of artifical filaments , not put up for retail sale, other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of cellulose acetate 75 tonnes 75 tonnes 21.2081 Category 43 5204 20 00 5207 10 00 5207 90 00 5401 10 90 5401 20 90 5406 10 00 5406 20 00 5508 20 90 551 1 30 00 Yarn of man-made filament, yarn of staple artificial fibres , cotton yarn, put up for retail sale 77 tonnes 77 tonnes No L 126/12 EN Official Journal of the European Communities 24. 5 . 96 Order No CN/Taric code Description Tariff Latvia ceilings Lithuania 21.2083 Category 47 5106 10 10 5106 10 90 5106 20 11 5106 20 19 5106 20 91 5106 20 99 5108 10 10 5108 10 90 Yarns of carded sheep's or lambs ' wool (woollen yarn) or of carded fine animal hair, not put up for retail sale 18 tonnes 18 tonnes 21.2085 Category 48 5107 10 10 5107 10 90 5107 20 10 5107 20 30 5107 20 51 5107 20 59 5107 20 91 5107 20 99 5108 20 10 5108 20 90 Yarn of combed sheep's or lambs ' wool (worsted yarn) or of combed fine animal hair, not put up for retail sale 84 tonnes 60 tonnes 21.2087 Category 49 5109 10 10 5109 10 90 5109 90 10 5109 90 90 Yarn of sheep's or lambs' wool or fine animal hair, put up for retail sale 34 tonnes 34 tonnes 21.2089 Category 50 5111 11 11 5111 11 19 5111 11 91 5111 11 99 5111 19 11 5111 19 19 5111 1931 5111 19 39 5111 1991 5111 1999 5111 20 00 5111 30 10 5111 30 30 5111 30 90 5111 90 10 5111 90 91 51 1 1 90 93 51 1 1 90 99 5112 11 10 5112 11 90 5112 19 11 5112 19 19 5112 1991 5112 19 99 5112 20 00 511230 10 5112 30 30 5112 30 90 511290 10 511290 91 5112 90 93 5112 90 99 Woven fabrics of sheep's or lambs' wool or of fine animal hair 60 tonnes 82 tonnes 24 . 5. 96 I EN I Official Journal of the European Communities No L 126/ 13 Order CN/Taric code Description Tariff ceilings Ho Latvia Lithuania 21.2091 Category 53 5803 31 00 Cotton gauze 1 tonne 1 tonne 21.2093 Category 54 5507 00 00 Staple artificial fibres, including waste, carded, combed or otherwise processed for spinning 7 tonnes 7 tonnes 21.2095 Category 55 5506 10 00 5506 20 00 5506 30 00 5506 90 10 5506 90 91 5506 90 99 Synthetic staple fibres , including waste, carded, combed or otherwise processed for spinning 60 tonnes 60 tonnes 21.2097 Category 56 5508 10 90 5511 10 00 551 1 20 00 Yarn of staple synthetic fibres (including waste), put up for retail sale 53 tonnes 53 tonnes 21.2099 Category 58 5701 10 10 5701 10 91 5701 10 93 5701 10 99 5701 90 10 5701 90 90 Carpets and other textile floor coverings 283 tonnes 283 tonnes 21.2101 Category 59 5702 10 00 5702 31 10 5702 31 30 5702 31 90 5702 32 10 5702 32 90 5702 39 10 5702 41 10 5702 41 90 5702 42 10 5702 42 90 5702 49 10 5702 51 00 5702 52 00 5702 59 00*20 5702 91 00 5702 92 00 5702 92 00*20 5703 10 10 5703 10 90 5703 20 1 1 5703 20 19 5703 20 91 5703 20 99 5703 30 1 1 5703 30 19 5703 30 51 5703 30 59 5703 30 91 5703 30 99 5703 90 10 5703 90 90*90 5704 10 00 5704 90 00 5705 00 10 5705 00 31 5705 00 39 5705 00 90*11 * 19 Carpets and other textile floor coverings other than the carpets of category 58 311 tonnes 310 tonnes No L 126/ 14 I EN I Official Journal of the European Communities 24. 5 . 96 Order CN/Taric code Description Tariff ceilings No Latvia Lithuania 21.2103 Category 60 5805 00 00 Tapestries, hand-made, of the type Gobelins, Flanders , Aubusson, Beauvais and the like, and needleworked tapestries (for example, petit point and cross stitch) made in panels and the like by hand 1 tonne 1 tonne 21.2105 Category 61 5606 10 00 ' 90 5806 20 00 5806 31 10 5806 31 90 5806 32 10 5806 32 90 5806 39 00*90 5806 40 00*90 Narrow woven fabrics, and narrow fabrics (bolducs) consisting of warp without weft assembled by means of an adhesive, other than labels and similar articles of category 62 Elastic fabrics and trimmings (not knitted or crocheted), made from textile materials assembled from rubber thread 48 tonnes 48 tonnes 21.2107 Category 62 5606 00 91 5606 00 99 5804 10 11 5804 10 19 5804 10 90 5804 21 10 5804 21 90 5804 29 10 5804 29 90 5804 30 00 5807 10 10 5807 10 90 5808 10 00 5808 90 00 5810 10 10 5810 10 90 5810 91 10 5810 91 90 5810 92 10 5810 92 90 5810 99 10 5810 99 90 Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn) Tulls and other net fabrics but not, including woven, knitted or crocheted fabrics, hand or mechanically-made lace, in the piece, in strips or in motifs Labels , badges and the like of textile materials , not embroidered, in the piece, in strips or cut to shape or size, woven Braids and ornamental trimmings in the piece; tassels , pompoms and the like Embroidery, in the piece, in strips or in motifs 64 tonnes 73 tonnes 21.2109 Category 63 5906 91 00 6002 10 10*10 6002 10 90 6002 30 10*10 6002 30 90 6001 10 00*10 6002 20 31 6002 43 19 Knitted or crocheted fabric of synthetic fibres containing by weight 5 % or more of elastomeric yarn and knitted or crocheted fabric containing by weight 5 % or more of rubber thread Raschel lace and long-pile fabric of synthetic fibres 33 tonnes 33 tonnes 24. 5. 96 EN Official Journal of the European Communities No L 126/ 15 Tariff ceilingsOrder No CN/Taric code Description Latvia Lithuania 21.2111 Category 65 Knitted or crocheted fabric other than of categories 38 A and 63, of wool, of cotton or of man-made fibres 168 tonnes 174 tonnes 5606 00 10 6001 10 00*20 6001 21 00 6001 22 00 6001 29 10 6001 91 10 6001 91 30 6001 91 50 6001 91 90 6001 92 10 6001 92 30 6001 92 50 6001 92 90 6001 99 10 6002 10 10*91 6002 20 10 6002 20 39 6002 20 50 6002 20 70 6002 30 10*91 6002 41 00 6002 42 10 6002 42 30 600242 50 6002 42 90 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 6002 43 95 6002 43 99 6002 91 00 6002 92 10 6002 92 30 6002 92 50 6002 92 90 6002 93 31 6002 93 33 6002 93 35 6002 93 39 6002 93 91 6002 93 99 21.2113 Category 66 Travelling rugs and blankets, other than knitted or crocheted, of wool , of cotton or of man-made fibres 53 tonnes 31 tonnes 6301 10 00 6301 20 91 6301 20 99 6301 30 90 6301 40 90*91 * 99 6301 90 90*21 * 91 No L 126/16 1 EN | Official Journal of the European Communities 24. 5 . 96 Order CN/Taric code Description Tariff ceilings No Latvia Lithuania 21.2115 Category 67 5807 90 90 611300 10 6117 10 00 6117 20 00 611780 10 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 6302 60 00*10 6303 1 1 00 6303 12 00 6303 19 00 6304 1 1 00 6304 91 00 6305 20 00*10 6305 32 1 1 6305 33 10 6305 32 90*91 6305 39 00*91 6305 90 00*20 6307 10 10 6307 90 10 Knitted or crocheted clothing accessories other than for babies, household linen of all kinds, knitted or crocheted; curtains (including drapes) and interior blinds , curtain or bed valances and other furnishing articles knitted or crocheted blankets and travelling rugs, other than knitted or crocheted articles including parts of garments or of clothing accessories 121 tonnes 154 tonnes 21.2117 Category 68 6111 10 90 61 1 1 20 90 6111 30 90 6111 90 00*19 6209 10 00*90 6209 20 00*90 6209 30 00*90 6209 90 00*90 Babies ' garments and clothing accessories, excluding babies ' gloves, mittens and mitts of categories 10 and 87, and babies ' stockings, socks and sockettes, other than knitted or crocheted of category 88 98 tonnes 126 tonnes 21.2119 Category 69 6108 11 10 6108 11 90 6108 19 10 6108 19 90 Women's and girls ' slips and petticoats, knitted or crocheted 102 (1 000 pieces) 102 (1 000 pieces) 21.2121 Category 70 6115 11 00 6115 20 19 611593 91 Pantyhose (tights) of synthetic fibres, measuring per single yarn less than 67 decitext (6,7 tex). Women's stockings of synthetic fibres 6 741 (1 000 pieces or pairs) 6 859 (1 000 pieces or pairs) 24. 5. 96 | EN I Official Journal of the European Communities No L 126/ 17 Order CN/Taric code Description Tariff ceilings No Latvia Lithuania 21.2123 Category 72 611231 10 6112 31 90 611239 10 6112 39 90 611241 10 6112 41 90 611249 10 6112 49 90 6211 11 00 6211 12 00 Swimwear, of wool , of cotton or of man-made fibres 189 (1 000 pieces) 197 (1 000 pieces) 21.2125 Category 73 6112 11 00 6112 1200 6112 19 00 Tracksuits of knitted or crocheted fabric, of wool, of cotton or of man-made textile fibres 182 (1 000 pieces) 235 (1 000 pieces) 21.2127 Category 74 6104 11 00 6104 12 00 6104 13 00 6104 19 00*10 6104 21 00 6104 22 00 6104 23 00 6104 29 00*10 Women's or girl's or corcheted suits and ensembles, of wool, of cotton or man-made fibres, excluding ski suits 96 (1 000 pieces) 76 (1 000 pieces) 21.2129 Category 75 6103 11 00 6103 12 00 6103 19 00 6103 21 00 6103 22 00 6103 23 00 6103 29 00 Men's or boys' knitted or crocheted suits and ensembles, of wool , of cotton or of man-made fibres, excluding ski suits 10 (1 000 pieces) 23 (1 000 pieces) 21.2131 Category 76 6203 22 10 6203 23 10 6203 29 1 1 6203 32 10 6203 33 10 6203 39 1 1 6203 42 1 1 6203 42 51 6203 43 1 1 6203 43 31 6203 49 1 1 6203 49 31 6204 22 10 6204 23 10 6204 29 1 1 6204 32 10 6204 33 10 6204 39 1 1 6204 62 1 1 6204 62 51 6204 63 11 6204 63 31 6204 69 1 1 6204 69 31 621 1 32 10 6211 33 10 6211 42 10 6211 43 10 Men's or boys' industrial or occupational clothing, other than knitted or crocheted; women's or girls ' aprons, smock-overalls and other industrial or occupational clothing, other than knitted or crocheted 267 tonnes 311 tonnes No L 126/ 18 1 EN I Official Journal of the European Communities 24. 5. 96 Order CN/Taric code Description Tariff ceilings No Latvia Lithuania 21.2132 Category 77 6211 20 00 · 10 Ski suits, other than knitted or crocheted 45 tonnes 49 tonnes 21.2133 Category 78 6203 41 30 6203 42 59 6203 43 39 6203 49 39 6204 61 80 6204 61 90 6204 62 59 6204 62 90 6204 63 39 6204 63 90 6204 69 39 6204 69 50 6210 40 00 6210 50 00 6211 31 00 621 1 32 90 621 1 33 90 6211 41 00 621 1 42 90 621 1 43 90 Garments, other than knitted or crocheted, excluding garments of category 6, 7, 8 , 14, 15, 16, 17, 18 , 21 , 26, 27, 29, 68 , 72, 76 and 77 169 tonnes 241 tonnes 21.2135 Category 83 6101 10 10 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 6103 39 00*10 6104 31 00 6104 32 00 6104 33 00 6104 39 00*10 6112 20 00*10 6113 00 90 6114 10 00 6114 20 00 6114 30 00 Overcoats, jackets , blazers and other garments , including ski suits, knitted or crocheted, excluding garments of categories 4, 5, 7, 13, 24, 26, 27, 28, 68, 69 , 72, 73, 74 and 75 89 tonnes 70 tonnes 21.2137 Category 84 6214 20 00 6214 30 00 6214 40 00 6214 90 10 Shawls , scarves , mufflers, mantillas , veils and the like other than knitted or crocheted, of wool, of cotton or man-made fibres 15 tonnes 15 tonnes 21.2139 Category 85 6215 20 00 6215 90 00 Ties , bow ties and cravats not knitted or crocheted, of wool , of cotton or man-made fibres 1 tonne 1 tonne 24. 5 . 96 I~ENH Official Journal of the European Communities No L 126/ 19 Order CN/Taric code Description Tariff ceilings No Latvia Lithuania 21.2141 Category 86 6212 20 00 6212 30 00 6212 90 00 Corsets , corset-belts, suspender belts , braces, suspenders, garters and the like, and parts thereof, whether or not knitted or crocheted 185 (1 000 pieces) 140 (1 000 pieces) 21.2143 Category 87 6209 10 00*10 6209 20 00*10 6209 30 00*10 6209 90 00*10 6216 00 00 Gloves, mittens and mitts, not knitted or crocheted 37 tonnes 38 tonnes 21.2145 Category 88 6209 10 00*20 6209 20 00*20 6209 30 00*20 6209 90 00*20 6217 10 00 6217 90 00 Stockings, socks and sockettes, not knitted or crocheted, other clothing accessories , other than for babies, other than knitted or crocheted 10 tonnes 9 tonnes 21.2147 Category 90 5607 41 00 5607 49 1 1 5607 49 19 5607 49 90 5607 50 1 1 5607 50 19 5607 50 30 5607 50 90 Twine, cordage, ropes and cables of synthetic fibres , plaited or not 76 tonnes 76 tonnes 21.2149 Category 91 6306 21 00 6306 22 00 6306 29 00 Tents 69 tonnes 69 tonnes 21.2151 Category 93 6305 20 00*90 6305 39 00*99 6305 90 00*99 Sacks and bags, of a kind used for the packing of goods, of woven fabrics, other than made from polyethylene or polypropylene strip 28 tonnes 28 tonnes 21.2153 Category 94 5601 10 10 5601 10 90 5601 21 10 5601 21 90 5601 22 10 5601 22 91 5601 22 99 5601 29 00 5601 30 00 Wadding of textile materials and articles thereof; textile fibres , not exceeding 5 mm in length (flock), textile dust and mill neps 91 tonnes 91 tonnes No L 126/20 | EN I Official Journal of the European Communities 24. 5 . 96 Order CN/Taric code Description Tariff ceilings No Latvia Lithuania 21.2155 Category 95 5602 10 19 5602 10 31 5602 10 39 5602 10 90 5602 21 00 5602 29 90 5602 90 00 5807 90 10*10 5905 00 70*50 6210 10 10 6307 90 91 Felt and articles of felt, whether or not impregnated or coated, other then floor coverings 66 tonnes 62 tonnes 21.2157 Category 96 5603 11 10 5603 1 1 90 5603 12 10 5603 12 90 5603 13 10 5603 13 90 5603 14 10 5603 14 90 5603 91 10 5603 91 90 5603 92 10 5603 92 90 5603 93 10 5603 93 90 5603 94 10 5603 94 90 5807 90 10*90 5905 00 70*40 6210 10 91 6210 10 99 6301 40 90*10 6301 90 90*10 6302 22 10 6302 32 10 6302 53 10 6302 93 10 6303 92 10 6303 99 10 6304 19 90*10 6304 93 00*10 6304 99 00*91 6305 32 90*10 6305 39 00*10 6307 10 30 6307 90 99*10 Non-woven fabrics and articles of such fabrics , whether or not impregnated, coated, covered or laminated 392 tonnes 519 tonnes 21.2159 Category 97 5608 11 11 5608 11 19 5608 1 1 91 5608 1 1 99 5608 19 11 5608 19 19 5608 19 31 5608 19 39 5608 19 91 5608 19 99 5608 90 00 Nets and netting made of twine, cordage or rope and made up fishing nets of yarn, twine, cordage or rope 34 tonnes 22 tonnes 24. 5. 96 EN Official Journal of the European Communities No L 126/21 Order CN/Taric code Description Tariff ceilings No Latvia Lithuania 21.2161 Category 98 5609 00 00 5905 00 10 Other articles made from yarn, twine, cordage, rope or cables, other than textile fabrics , articles made from such fabrics and articles of Category 97 14 tonnes 14 tonnes 21.2163 Category 99 5901 10 00 5901 90 00 5904 10 00 5904 91 10 5904 91 90 5904 92 00 5906 10 10 5906 10 90 5906 99 10 5906 99 90 5907 00 00 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like; tracing cloth; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations Linoleum, whether or not cut to shape; floor coverings consisting of a coating of coverings applied on a textile backing, whether or not to shape Rubberized textile fabrics , not knitted or crocheted, excluding those for tyres Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery, studio backcloths or the like, other than of category 100 75 tonnes 75 tonnes 21.2165 Category 100 5903 10 10 5903 10 90 5903 20 10 5903 20 90 5903 90 10 5903 90 91 5903 90 99 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials 138 tonnes 138 tonnes 21.2167 Category 101 5607 90 00*90 Twine, cordage, ropes and cables, plaited or not, other than of synthetic fibres 8 tonnes 8 tonnes 21.2169 Category 109 6306 1 1 00 6306 12 00 6306 19 00 6306 31 00 6306 39 00 Tarpaulins , sails, awnings, and sunblinds 13 tonnes 13 tonnes 21.2171 Category 110 6306 41 00 6306 49 00 Woven pneumatic mattresses 68 tonnes 68 tonnes 21.2173 Category 1 1 1 6306 91 00 6306 99 00 Camping goods, woven, other than pneumatic mattresses 4 tonnes 4 tonnes 21.2175 Category 1 1 2 6307 20 00 6307 90 99*91 * 99 Other made up textile articles, woven, excluding those of categories 1 1 3 and 1 1 4 38 tonnes 36 tonnes No L 126/22 1~ENH Official Journal of the European Communities 24. 5 . 96 Order CN/Taric code Description Tariff ceilings No Latvia Lithuania 21.2177 Category 113 6307 10 90 Floorcloths, dishcloths and dusters, other than knitted or crocheted 29 tonnes 26 tonnes 21.2179 Category 114 5902 10 10 5902 10 90 5902 20 10 5902 20 90 5902 90 10 5902 90 90 5908 00 00 5909 00 10 5909 00 90 5910 00 00 5911 10 00 5911 20 00*90 5911 31 11 5911 31 19 5911 31 90 5911 32 10 591 1 32 90 591 1 40 00 5911 90 10 591 1 90 90 Woven fabrics and articles for technical uses 63 tonnes 63 tonnes 21.2181 Category 115 5306 10 11 5306 10 19 5306 10 31 5306 10 39 5306 10 50 5306 10 90 5306 20 1 1 5306 20 19 5306 20 90 5308 90 1 1 5308 90 13 5308 90 19 Flax or ramie yarn 104 tonnes 110 tonnes 21.2183 Category 1 1 7 5309 1111 5309 11 19 5309 1 1 90 5309 19 10 5309 19 90 5309 21 10 5309 21 90 5309 29 10 5309 29 90 5311 00 10 5803 90 90 5905 00 31 5905 00 39 Woven fabrics of flax or ramie 102 tonnes 233 tonnes 24. 5 . 96 MEN Official Journal of the European Communities No L 126/23 Order No CN/Taric code Description Tariff Latvia ceilings Lithuania 21.2185 Category 1 1 8 6302 29 10 6302 39 10 6302 39 30 6302 52 00 6302 59 00*10 6302 92 00 6302 99 00*10 Table linen, toilet linen and kitchen linen of flax or ramie, other than knitted or crocheted 15 tonnes 104 tonnes 21.2187 Category 120 6303 99 90*10 6304 19 30 6304 99 00*10 Curtains (including net drapes), interior blinds, curtain and bed valances and other furnishing articles not knitted or crocheted of flax or ramie 3 tonnes 3 tonnes 21.2189 Category 121 5607 90 00*20 Twine, cordage, ropes and cables, plaited or not, of flax or ramie 26 tonnes 26 tonnes 21.2191 Category 122 6305 90 00*91 * 92 Sacks and bags of a kind used for the packing of goods, used, of flax, ramie, other than knitted or crocheted 23 tonnes 23 tonnes 21.2193 Category 123 5801 90 10 5801 90 90*20 6214 90 90*11 * 91 Woven pile fabrics and chenille fabrics of flax or ramie, other than fabrics of heading No 5802 or 5806, other than narrow woven fabrics Shawls , scarves, mufflers, mantillas, veils and the like, of flax or ramie, other than knitted or crocheted 1 tonne 1 tonne 21.2195 Category 124 5501 10 00 5501 20 00 5501 30 00 5501 90 00 5503 10 11 5503 10 19 5503 10 90 5503 20 00 5503 30 00 5503 40 00 5503 90 10 5503 90 90 5505 10 10 5505 10 30 5505 10 50 5505 10 70 5505 10 90 Synthetic staple fibres 2 038 tonnes 2 038 tonnes 21.2197 Category 125 A 5402 41 10 5402 41 30 5402 41 90 5402 42 00 5402 43 10 5402 43 90 Yarn of synthetic filaments (continuous), not put up for retail sale, other than yarn of category 41 458 tonnes 453 tonnes 21.2199 Category 125 B 5404 10 10 5404 10 90 5404 90 1 1 5404 90 19 5404 90 90 5604 20 00*90 5604 90 00*20 Monofil , strip (artificial straw and the like), and imitation catgut, of man-made fibre materials :  Of synthetic textile materials:   Monofil   Other 273 tonnes 273 tonnes No L 126/24 EN Official Journal of the European Communities 24. 5 . 96 Order No CN/Taric code Description Tariff Latvia ceilings Lithuania 21.2101 Category 126 5502 00 10 5502 00 90 5504 10 00 5504 90 00 5505 20 00 Artificial staple fibres 1 071 tonnes 1 701 tonnes 21.2203 Category 127 A 5403 31 00 5403 32 00 · 10 5403 33 10 Yarn of artificial filaments (continuous) not put up for retail sale ; other than yarn of category 42 141 tonnes 141 tonnes 21.2205 Category 127 B 5405 00 00 5604 90 00*30 Monofil, strip (artificial straw and the like) and imitation catgut of regenerated materials 19 tonnes 19 tonnes 21.2207 Category 129 5110 00 00 Yarn of coarse animal hair or of horsehair 2 tonnes 2 tonnes 21.2209 Category 130 A 5004 00 10 5004 00 90 5006 00 10 Silk yarn (other than yarn spun from silk waste) 13 tonnes 13 tonnes 21.2211 Category 130 B 5005 00 10 5005 00 90 5006 00 90 5604 90 00*10 Silk yarn other that of category 130 A Imitation catgut 36 tonnes 36 tonnes 21.2213 Category 131 5308 90 90 Yarn of other vegetable textile fibres 6 tonnes 6 tonnes 21.2215 Category 132 5308 30 00 Paper yarn 8 tonnes 8 tonnes 21.2217 Category 133 5308 20 10 5308 20 90 Yarn of true hemp 73 tonnes 73 tonnes 21.2219 Category 134 5605 00 00 Metallized yarn 24 tonnes 24 tonnes 21.2221 Category 135 5113 00 00 Woven fabrics of horsehair or of other animal hair 1 tonne 1 tonne 21.2223 Category 136 5007 10 00 5007 20 1 1 5007 20 19 5007 20 21 5007 20 31 5007 20 39 5007 20 41 5007 20 51 5007 20 59 5007 20 61 5007 20 69 5007 20 71 5007 90 10 5007 90 30 5007 90 50 5007 90 90 5803 90 10 5905 00 90*20 5911 20 00*20 Woven fabrics of silk 121 tonnes 121 tonnes 24. 5 . 96 EN Official Journal of the European Communities No L 126/25 Order CN/Taric code Description Tariff ceilings No Latvia Lithuania 21.2225 Category 137 5801 90 90*10 5806 10 00*10 Woven pile fabrics and and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 5508 and fabrics falling within heading No 5805) of silk or of other waste silk Narrow woven fabrics of silk, of noil silk or of other waste silk 1 tonne 1 tonne 21.2227 Category 138 531 1 00 90 5905 00 90*90 Woven fabrics of vegetable textile fibre other than of flax, jute or of other textile fast bast fibres ; woven fabrics of paper yarn 16 tonnes 16 tonnes 21.2229 Category 139 5809 00 00 Woven fabrics of metal threads or of metallized yarn 2 tonnes 2 tonnes 21.2231 Category 140 6001 10 00*90 6001 29 90 6001 99 90 6002 20 90 6002 49 00 6002 99 00 Knitted or crocheted fabric of textile material other than cotton, wool or man-made fibres 3 tonnes 3 tonnes 21.2233 Category 141 6301 90 90*29 * 99 Travelling rugs and blankets of textile material other than cotton, wool or man-made fibres 4 tonnes 4 tonnes 21.2235 Category 142 5702 39 90*20 5702 49 90*20 5702 59 00*30 5702 99 00*30 5705 00 90*31 * 39 * 91 * 99 Carpets and other textile floor coverings other than those of coconut fibres of CN code 5303, or those of category 59 58 tonnes 57 tonnes 21.2237 Category 144 5602 10 35 5602 29 10 Felt of coarse animal hair 1 tonne 1 tonne 21.2239 Category 145 5607 30 00 5607 90 00*10 Twine, cordage, ropes and cables , plaited or not:   Of abaca (Manila hemp or Musa textilis Nee) or other hard (leaf) fibres or of true hemp 121 tonnes 121 tonnes 21.2241 Category 146 A 5607 21 00*11 * 19 Twine, cordage, ropes and cables , plaited or not:   Blinder and baler twine for agricultural machines, of sisal and other fibres of the Agave family 246 tonnes 246 tonnes 21.2243 Category 146 B 5607 21 00*91 * 99 5607 29 10 5607 29 90 Twine, cordage, ropes and cables , plaited or not:   Of sisal and other fibres of the Agave family, other than products of category 146 A 19 tonnes 19 tonnes 21.2245 Category 152 5602 10 11 Needle-loom felt of jute or of other textile, bast fibres of heading No 5703, not impregnated or coated, for uses other than floor coverings 4 tonnes 4 tonnes 21.2247 Category 156 6106 90 30 6110 90 90*30 Blouses and pullovers of silk, noil or other waste silk for women, girls and infants, knitted or crocheted 4 tonnes 5 tonnes No L 126/26 | EN I Official Journal of the European Communities 24 . 5 . 96 Order CN/Taric code Description Tariff ceilings No Latvia Lithuania 21.2249 Category 157 6101 90 10 6101 90 90 6102 90 10 6102 90 90 6103 39 00 ' 90 6103 49 99 6104 19 00*90 6104 29 00*90 6104 39 00*90 6104 49 00 6104 69 99 6105 90 90 6106 90 50 6106 90 90 6107 99 00*90 6108 99 90 6109 90 90 6110 90 10 6110 90 90*90 6111 90 00*90 6112 20 00*90 6114 90 00 Garments, knitted or crocheted, other than those of categories 1 to 123 and of category 156 21 tonnes 16 tonnes 21.2251 Category 159 6204 49 10 6206 10 00 6214 10 00 6215 10 00 Dresses, blouses and shirt-blouses of silk or silk waste Shawls, scarves, mufflers, mantillas, veils and the like:   Of silk or silk waste Ties , bow ties and cravats :   Of silk or silk waste 39 tonnes 39 tonnes 21.2253 Category 160 6213 10 00 Handkerchiefs:   Of silk, of noil or of other waste silk 1 tonne 1 tonne 21.2257 Category 161 6201 19 00 6201 99 00 6202 19 00 6202 99 00 6203 19 90 6203 29 90 6203 39 90 6203 49 90 6204 19 90 6204 29 90 6204 39 90 6204 49 90 6204 59 90 6204 69 90 6205 90 10 6205 90 90 6206 90 10 6206 90 90 6211 20 00*90 621 1 39 00 621 1 49 00 6214 90 90*19 * 99 Clothing, other than knitted or crocheted, other than those of categories 1 to 123 and category 159 75 tonnes 128 tonnes 24. 5. 96 I EN I Official Journal of the European Communities No L 126/27 Order CN/Taric code Description Tariff ceilings No Latvia Lithuania 21.2259 Category 220 6309 00 00 Used clothing 1 030 tonnes 1 030 tonnes 21.2261 Category 230 5604 10 00 Rubber thread and cord, textile covered 24 tonnes 24 tonnes 21.2263 Category 240 5801 90 90*90 5811 00 00*14 * 15 * 99 6002 10 10*99 6002 30 10*99 6304 19 90*99 6304 99 00*99 6305 90 00*10 6305 90 00*93 6308 00 00*90 Other textile products , other than those of categories 1 to 230 1 tonne 1 tonne' No L 126/28 EN Official Journal of the European Communities 24. 5 . 96 ANNEX II 'ANNEX V List of products originating in Estonia subject to autonomous common tariff quotas on the basis of an annual quota period, commencing on 1 January 1995 Order No CN code Taricsubdivision Description Quota duty Quota volume (tonnes) 09.6435 0302 50 10 Cod (Gadus morbua) fresh or refrigerated 0% 870 09.6436 ex 0302 69 19 * 10 Perch, pike and perch pike fresh or refrigerated 0% 220 09.6437 0304 10 11 Fresh, refrigerated or frozen fish fillets 0 % 360 to 10 38 0304 20 09.6438 1 604 20 1 0 Prepared and preserved salmon 0 % 270 09.6439 1604 20 70 Prepared and preserved tuna, skipjack and other fishes 0 % 150 of the genus Euthynnus 09.6440 1 604 20 90 Other prepared and preserved fishes 0 % 1 360 ANNEX VI List of agricultural products originating in Estonia subject to reduced or zero-duty tariff ceilings Order No CN code Taric subdivision Description Quota duty 1995 1996 Further years 09.6448 0701 10 00 Potatoes , fresh or refrigerated 40% of 800 900 1 000 0701 90 10 the normal rate 0701 90 51 0701 90 59 0701 90 90 09.6449 0712 10 00 Dried potatoes, whole, cut, sliced but 6% 60 60 60 0712 90 05 (") not further prepared (*) CN code as from 1996. ANNEX VII List of products originating in Latvia subject to autonomous common tariff quotas on the basis of an annual quota period, commencing on 1 January 1995 Order No CN code Taric subdivision Description Quota duty Quota volume (tonnes) 09.6441 0302 50 10 Cod (Gadus morhua) fresh or refrigerated 0 % 570 09.6442 ex 0302 21 00 * 10 Rainbow trout frozen ( Oncorhynchus mykiss) 0 % 50 09.6443 0304 20 29 Cod fillets frozen 0 % 190 24. 5. 96 EN Official Journal of the European Communities No L 126/29 ANNEX VIII List of products originating in Lithuania subject to autonomous common tariff quotas on the basis of an annual quota period, commencing on 1 January 1995 Order No CN code Taricsubdivision Description Quota duty Quota volume (tonnes) 09.6444 ex 0303 21 00 * 10 Rainbow trout frozen (Oncorhynchus mykiss) 0 % 30 09.6445 0304 20 29 Cod fillets frozen 0 % 150' No L 126/30 EN Official Journal of the European Communities 24. 5. 96 ANNEX III ANNEX IV List of products originating in Poland subject to autonomous common tariff quotas on the basis of an annual quota period, commencing on 1 January 1995 Order No CN code Taricsubdivision Description Quota duty Quota volume (tonnes) 09.5651 0302 50 10 Cod (Gadus morhua) fresh or refrigerated 0 % 440 09.5652 0304 20 33 Haddock fillets frozen 0 % 80 09.5653 0304 20 57 Hake fillets of the genus Merluccius frozen 0 % 320 09.5654 0305 20 00 Livers and roes , dried, smoked, salted or in brine 0 % 50 09.5655 1604 12 10 1604 12 91 1604 12 99 Prepared or preserved herrings 0 % 160'